DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claims recites: “estimate an optical flow between consecutive frames of a moving image, and generate a sound wave corresponding to a target moving image, based on an optical flow estimated for the target moving image, and a deep neural network that generates a sound wave corresponding to an input optical flow and that has performed learning, by associating with time, an optical flow estimated for a moving image with sound wave and a sound wave of the moving image with sound wave”. First, it is unclear if all instances of the limitation “an optical flow” and/or “an input optical flow” refers to the same optical flow or it is referring to different ones. Second, it is unclear, if all instances of “a sound wave” refers to the same sound wave or it is referring to different ones. The rest of the claims they share the deficiency by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Menzies-Gow 20120272814 in view of Shotaro JP2018049052A.

As to claim 1, Menzies-Gow discloses an arithmetic processing apparatus, comprising: a memory [inherent to process information]; and a processor coupled to the memory (see par. 0004) and the processor configured to: estimate an optical flow between consecutive frames of a moving image (see par. 0003), and generate a sound wave corresponding to a target moving image, based on an optical flow estimated for the target moving image, by associating with time, an optical flow estimated for a moving image with sound wave and a sound wave of the moving image with sound wave [as mentioned in the 112 rejection the limitation is unclear, for examination purposes the limitation is going to be equated to generating a sound wave corresponding to the target moving image as it changes in time, based on the optical flow]  (see par. 0014-0015). Menzies-Gow fails to disclose deep neural network. In an analogous art, Shotaro discloses a deep neural network that generates a sound wave corresponding to an input optical flow and that has performed learning, by associating with time, an optical flow estimated for a moving image with sound wave and a sound wave of the moving image with sound wave (see par. 0008: The discrimination procedure extracts a pixel portion indicating the posture of the user in the captured image acquired by the acquisition procedure, and uses the performance posture discrimination model generated by machine learning based on the pixel portion. The type of instrument corresponding to the posture is determined. The analysis procedure analyzes an optical flow of the pixel portion. The output control procedure outputs the instrument sound of the musical instrument according to the analysis result of the analysis procedure.) Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of improving the performance and accuracy of the apparatus.
Regarding claim 15, is the corresponding method claims of apparatus claim 1. Therefore, claim 15 is rejected for the same reasons as shown above. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Menzies-Gow in view of Shotaro as applied to claim 1 above, and further in view of Wang 20180139458 .

As to claim 2, the above references fails to disclose RNN. In another analogous art, Wang discloses wherein the deep neural network is a recurrent neural network (see par. 0157, 0226). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention since the moving images [video] involves temporal and sequential data it would be desirable to use RNN to feed back the result in the network to improve recognition.
As to claim 3, the above references fails to disclose compressing an optical flow. In another analogous art, Wang discloses wherein the processor is configured to input information obtained by dimensionally compressing an optical flow by convolution processing to the deep neural network (see par. 0236-0237). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to minimize data size.


Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Menzies-Gow in view of Shotaro as applied to claim 1 above, and further in view of Zhu 20190080470.

As to claim 4, the above references fails to disclose wherein the processor is configured to input a feature extracted when the optical flow is estimated to the deep neural network. wherein the processor is configured to input a feature extracted when the optical flow is estimated to the deep neural network (see par. 0068-0069). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of improving the detection and estimation of movement.
As to claims 9-10 Menzies-Gow discloses the arithmetic processing apparatus according to claim 1, wherein the processor is configured to estimate the optical flow by using an estimator (sensor) (see par. 0004). The previous references fail to disclose a convolutional neural network. In another analogous art, Zhu discloses wherein the processor is configured to estimate the optical flow by using an estimator, configured by a convolutional neural network (see par. 0058), wherein the processor is configured to estimate the optical flow while gradually increasing a resolution from a low resolution to a high resolution (see par. 0065, 0068-0069). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of improving the detection and estimation of movement.

Allowable Subject Matter
Claims 5-8 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation wherein the processor is configured to learn the deep neural network so as to minimize a loss function including a term indicating an error between the sound wave of the moving image with sound wave and the generated sound wave and/or wherein the optical flow is a moving image used as the teacher data, and the processor is configured to perform learning the estimator so as to minimize a loss function including a term indicating an error between an optical flow of the teacher data and an optical flow estimated for the teacher data, a term indicating an error between a frame image warped using the estimated optical flow and a frame image of the teacher data, and a term indicating an error of an edge portion in combination with all previously claimed limitation as not been found nor have been obvious to one of the ordinary skills in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647